Title: From James Madison to the Governor of Upper Canada, 5 May 1801 (Abstract)
From: Madison, James
To: Hunter, Peter


5 May 1801, Department of State. Encloses certified copies of murder indictment and depositions against British soldier Levy Cole; requests extradition as provided for in article 27 of Jay treaty.
 

   
   RC and enclosures (Public Archives of Canada, Ottawa, Ontario); letterbook copy (DNA: RG 59, IC, vol. 1). RC 2 pp.; in a clerk’s hand, signed by JM; docketed by a clerk: “Recd. at York 28h Augt.” Enclosures 5 pp.


